DETAILED ACTION
Response to Remarks
The remarks filed on 12/17/2020 has been entered.  
Claims 1-20 remain pending in the application. 
Information Disclosure Statement
Regarding the IDS submitted on 2/11/2021, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between 
Claim(s) 1-9 and 11-19  is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over USPGPub# 20170290584 of Jasemian et al. (henceforth Jasemian) in view of USPGP# 20140021242 of Hodgkinson et al. (henceforth Hodgkinson).
Regarding claim 1, Jasemian teaches an anvil (Jasemian: 220) for a surgical stapler (Jasemian: 10), said anvil comprising:
an elongate anvil body (Jasemian: 222) comprising an upper body portion (Jasemian: the top side of 222 as shown in fig. 7) and a staple forming undersurface (Jasemian: bottom surface of 222 as shown in fig. 9); wherein said elongate anvil body comprises a proximal end (Jasemian: the right end as shown in fig. 7) and a distal end (Jasemian: the left end as shown in fig. 7), and wherein a firing member (Jasemian: 240) is configured to be actuated through said elongate anvil body between said proximal end and said distal end
an anvil mounting portion (Jasemian: the portion of 220 that connects with 210) adjacent to said elongate anvil body and configured to movably support said anvil on a portion of the surgical stapler (Jasemian: para 0077);
an anvil cap (Jasemian: 224) configured to be mechanically interlocked to said upper body portion of said elongate anvil body; and
at least one weld (Jasemian: 226) between said anvil cap and said upper body portion of said elongate anvil body.
Jasemian is silent on said anvil cap configured to be mechanically interlocked at a non-welded interface to said upper body portion of said elongate anvil body.  However, Hodgkinson teaches an anvil (Hodgkinson: 110) for a surgical stapler (Hodgkinson: 10) comprising an anvil cap (Hodgkinson: 130) configured to be mechanically interlocked at a non-welded interface (Hodgkinson: 122, 136) to an upper body portion (Hodgkinson: the bottom part of 120 as shown in fig. 5) of an elongate anvil body (Hodgkinson: 120). 
Jasemian with non-welded mechanical interlocking as taught by Hodgkinson in order to allow easy alignment and assembly of the anvil cap and anvil body. 


    PNG
    media_image1.png
    700
    910
    media_image1.png
    Greyscale

Regarding claim 2, as shown in claim 1, the combination of Jasemian and Hodgkinson teaches wherein said upper body portion defines an opening (Jasemian: see annotated fig. 7) through an upper surface thereof and said anvil cap is mechanically interlocked to said upper body portion within said opening (Jasemian: see annotated fig. 7 and figs 11a-b and fig. 15).
Regarding claim 3, as shown in claim 2, the combination of Jasemian and Hodgkinson teaches further comprising a ledge (Jasemian: see annotated fig. 15) that extends around at least a Jasemian: see annotated fig, 15).

    PNG
    media_image2.png
    952
    853
    media_image2.png
    Greyscale

Regarding claim 4, as shown in claim 1, the combination of Jasemian and Hodgkinson teaches wherein said anvil cap includes a perimeter (Jasemian: the outside perimeter of anvil cap 224) and wherein said at least one weld extends around at least a portion of said perimeter (Jasemian: the outside perimeter of anvil cap 224 at 226).
Regarding claim 5, as shown in claim 4, the combination of Jasemian and Hodgkinson teaches wherein said anvil cap comprises a proximal end (Jasemian: see annotated fig. 7) and a distal end (Jasemian: see annotated fig. 7) and two long sides extending therebetween and wherein said at least one weld comprises at least one weld corresponding to at least a portion of each of said long sides (Jasemian: see 226 in fig. 11b).
Regarding claim 6, as shown in claim 2, the combination of Jasemian and Hodgkinson teaches wherein said upper body portion forms an opening perimeter (Jasemian: the open perimeter of 227 where anvil cap 224 is seated see fig. 7 and fig. 15) wherein said upper body portion comprises a plurality of retention formations (Hodgkinson: 122) formed in said opening perimeter and configured to frictionally engage corresponding portions of said anvil cap (Hodgkinson: 136) when said anvil cap is positioned within said opening.

Regarding claim 7, as shown in claim 6, the combination of Jasemian and Hodgkinson teaches wherein said corresponding portions of said anvil cap comprise engagement areas (Hodkinson: 136) formed in a cap perimeter (Hodkinson: perimeter of 130) of said anvil cap, each said engagement area shaped to frictionally engage each said corresponding retention formation (Hodgkinson: para 0035).
Regarding claim 8, as shown in claim 2, the combination of Jasemian and Hodgkinson teaches wherein said anvil cap comprises a proximal end (Jasemian: see annotated fig. 7) and a distal end (Jasemian: see annotated fig. 7) and two long sides (Jasemian: see annotated fig. 7) extending therebetween and wherein said upper body portion forms an opening perimeter (Jasemian: perimeter of the opening, see annotated fig. 7); a plurality of retention formations (Hodgkinson: 122, 136) formed in portions of said opening perimeter that correspond to at least portions of each of said long sides of said anvil cap for frictional engagement therewith.
Regarding claim 9, as shown in claim 2, the combination of Jasemian and Hodgkinson teaches wherein said anvil cap comprises a proximal end (Jasemian: see annotated fig. 7) and a distal end (Jasemian: see annotated fig. 7) and two long sides (Jasemian: see annotated fig. 7) extending therebetween and wherein said upper body portion defines an opening perimeter (Jasemian: see annotated fig. 7) wherein said anvil further comprises at least one retention formation (Hodgkinson: 122, 136) on each of said long sides of said anvil cap and being configured to frictionally engage corresponding portions of said opening perimeter for frictional engagement therewith (Hodgkinson: para 0035).
Regarding claim 11, as shown in claim 1, the combination of Jasemian and Hodgkinson teaches wherein said anvil cap comprises a central cap body (Jasemian: see annotated fig. 7) comprising a cap body perimeter (Jasemian: see annotated fig. 7) and wherein said at least one weld (Jasemian: 226) comprises: a first weld extending between at least a portion of said cap body perimeter (Jasemian: interface between anvil cap 224 and anvil body 222 at the weld 226) and corresponding portions (Jasemian: interface between anvil cap 224 and anvil body 222 at the weld 226) of said upper body portion of said anvil body; at least one second discrete weld (Hodgkinson: 122, 136 see also para 0035, “an adhesive and/or a magnetic material may be included on any suitable surface of the anvil body 130 and/or anvil plate 120 to facilitate securement of the anvil body 130 and the anvil plate 120.” Please note “weld” as defined by the Macmillan dictionary is “to unite people or things” and therefore adhesive bonding is a type of welding) extending between said central cap body and said upper body portion of said anvil body.
Regarding claim 12, as shown in claim 11, the combination of Jasemian and Hodgkinson teaches wherein said at least one second discrete weld comprises:
a first plurality of spaced said second discrete welds (Hodgkinson: 122, 136 see also para 0035, “an adhesive and/or a magnetic material may be included on any suitable surface of the anvil body 130 and/or anvil plate 120 to facilitate securement of the anvil body 130 and the anvil plate 120.” Please note “weld” as defined by the Macmillan dictionary is “to unite people or things” and therefore adhesive bonding is a type of welding) through said central cap body adjacent a long side (Hodgkinson: see location of 122,136 in fig. 5) thereof; and
a second plurality of spaced said second discrete welds (Hodgkinson: see location of 122,136 in fig. 5) through said central cap body adjacent another long side thereof.
Regarding claim 13, as shown in claim 12, the combination of Jasemian and Hodgkinson does not explicitly teach wherein said spaced second discrete welds of said first plurality are spaced closer to each other adjacent a distal end of said central cap body and wherein said spaced second discrete welds of said second plurality are spaced closer to each other adjacent said distal end of said central cap body.

Regarding claim 14, as shown in claim 12, the combination of Jasemian and Hodgkinson does not explicitly teach wherein said spaced said second discrete welds of said first plurality are spaced closer to each other adjacent a proximal end of said central cap body and wherein said spaced said second discrete welds of said second plurality are spaced closer to each other adjacent said proximal end of said central cap body.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to space the first and second plurality of discrete welds closer to each other at the proximal end, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, in order to optimize securement strength, involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 15, as shown in claim 12, the combination of Jasemian and Hodgkinson does not explicitly teach wherein said spaced said second discrete welds of said first plurality are spaced closer to each other adjacent a proximal end and a distal end of said central cap body and wherein said spaced said second discrete welds of said second plurality are spaced closer to each other adjacent said proximal end and said distal end of said central cap body.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to space the first and second plurality of discrete welds closer to each other at the proximal end, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, in order to optimize securement strength, involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 16, Jasemian teaches an anvil (Jasemian: 220) for a surgical stapler (Jasemian: 10), said anvil comprising:
Jasemian: 222) comprising an upper body portion (Jasemian: the top side of 222 as shown in fig. 7) and a staple forming undersurface (Jasemian: bottom surface of 222 as shown in fig. 9); wherein said elongate anvil body comprises a proximal end (Jasemian: the right end as shown in fig. 7) and a distal end (Jasemian: the left end as shown in fig. 7), and wherein a firing member (Jasemian: 240) is configured to be actuated through said elongate anvil body between said proximal end and said distal end
an anvil mounting portion (Jasemian: the portion of 220 that connects with 210) adjacent to said elongate anvil body and configured to movably support said anvil on a portion of the surgical stapler (Jasemian: para 0077);
an anvil cap (Jasemian: 224) comprising a central anvil cap body (Jasemian: see annotated fig. 7) and a cap perimeter (Jasemian: see annotated fig. 7) extending therearound;
a first weld (Jasemian: 226) between at least a portion of said cap perimeter and said upper portion of said elongate anvil body portion; and
Jasemian is silent on wherein said central anvil cap body comprises an external upper surface defining at least one weld void therein; at least one second discrete weld extending between said central cap body and said upper body portion of said anvil body and wherein said at least one second discrete weld is positioned within said at least one weld void..
However, Hodgkinson teaches an anvil (Hodgkinson: 110) for a surgical stapler (Hodgkinson: 10) comprising an anvil cap (Hodgkinson: 130) comprising a central anvil cap body (Hodgkinson:  body of 130) comprises an external upper surface (Hodgkinson: top surface of 130 as shown in fig. 5) defining at least one weld void (Hodgkinson: 136) therein;  at least one second discrete weld (Hodgkinson: 122, 136 see also para 0035, “an adhesive and/or a magnetic material may be included on any suitable surface of the anvil body 130 and/or anvil plate 120 to facilitate securement of the anvil body 130 and the anvil plate 120.” Please note “weld” as defined by the Macmillan dictionary is “to unite people or things” and therefore adhesive bonding is a type of welding) extending between said central cap body and said upper body portion of said anvil body and wherein said at least one second discrete weld is positioned within said at least one weld void (Hodkinson: para 0035).
Jasemian weld voids and discrete welds as taught by Hodgkinson in order to allow easy alignment and assembly of the anvil cap and anvil body. 
Regarding claim 17, as shown in claim 16, the combination of Jasemian and Hodgkinson teaches wherein said first weld extends intermittently around at least a portion of said cap perimeter (Hodgkinson: see location of 122,136 in fig. 5).
Regarding claim 18, as shown in claim 16, the combination of Jasemian and Hodgkinson teaches wherein said at least one second discrete weld comprises:
a first row of spaced said second discrete welds (Hodgkinson: see location of 122,136 in fig. 5) through said central cap body; and
a second row of spaced said second discrete welds (Hodgkinson: see location of 122,136 in fig. 5) through said central cap body.
Regarding claim 19, Jasemian teaches an anvil (Jasemian: 220) for a surgical stapler (Jasemian: 10), said anvil comprising:
an elongate anvil body (Jasemian: 222) comprising an upper body portion (Jasemian: the top side of 222 as shown in fig. 7) and a staple forming undersurface (Jasemian: bottom surface of 222 as shown in fig. 9); wherein said elongate anvil body comprises a proximal end (Jasemian: the right end as shown in fig. 7) and a distal end (Jasemian: the left end as shown in fig. 7), and wherein a firing member (Jasemian: 240) is configured to be actuated through said elongate anvil body between said proximal end and said distal end
an anvil mounting portion (Jasemian: the portion of 220 that connects with 210) adjacent to said elongate anvil body and configured to movably support said anvil on a portion of the surgical stapler (Jasemian: para 0077);
an anvil cap (Jasemian: 224) configured to be mechanically interlocked to said upper body portion of said elongate anvil body so as to fill said opening, said anvil cap comprising a central cap body (Jasemian: see annotated fig. 7) and a cap perimeter (Jasemian: see annotated fig. 7) extending therearound;
Jasemian: 226) between at least a portion of said cap perimeter and said upper body portion of said elongate anvil body; and
Jasemian is silent on wherein said central cap body comprises an external upper surface defining at least one weld void therein at least one second discrete weld extending between said central cap body and said upper body portion of said anvil body and wherein said at least one second discrete weld is in said at least one weld void.
However, Hodgkinson teaches an anvil (Hodgkinson: 110) for a surgical stapler (Hodgkinson: 10) comprising an anvil cap (Hodgkinson: 130) comprising a central anvil cap body (Hodgkinson:  body of 130) comprises an external upper surface (Hodgkinson: top surface of 130 as shown in fig. 5) defining at least one weld void (Hodgkinson: 136) therein;  at least one second discrete weld (Hodgkinson: 122, 136 see also para 0035, “an adhesive and/or a magnetic material may be included on any suitable surface of the anvil body 130 and/or anvil plate 120 to facilitate securement of the anvil body 130 and the anvil plate 120.” Please note “weld” as defined by the Macmillan dictionary is “to unite people or things” and therefore adhesive bonding is a type of welding) extending between said central cap body and said upper body portion of said anvil body and wherein said at least one second discrete weld is positioned within said at least one weld void (Hodkinson: para 0035).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the anvil of Jasemian weld voids and discrete welds as taught by Hodgkinson in order to allow easy alignment and assembly of the anvil cap and anvil body. 
Response to Arguments
Applicant’s arguments filed on 12/17/2020 have been fully considered:
Applicant’s arguments regarding claims 1, 16, 19, have been fully considered but are not persuasive. 
Regarding claim/s 1, Applicant contends that the motivation for combining Jasemian and Hodgekinson was borrowed from applicant’s disclosure.  However, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, that providing pins and corresponding holes would provide the benefit of allowing proper misalignment… improvements are possible, for example, by reducing the complexity of manufacture and/or application” .
Regarding claim/s 1, Applicant also contends that Jasemian and Hodgekinson cannot be combined because Jasemian does not teach deficiency of attachment means.   However, the motivation for adding the alignment pins is to aide in preventing misalignment and provide easy of assembly.
Regarding claim/s 1, Applicant also contends that Jasemian and Hodgekinson cannot be combined because Jasemian has a firing member which would be blocked/cannot function if the alignment pins from Hodgekinson are added.  However, Hodgekinson also has a firing member channel in the center of the anvil body (see also para 0014 and claim 13 of Hodgekinson).  Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to provide the alignment pins at a sufficient distance from the firing channel so as to not interfere with the firing member of Jasemian.
Regarding claim/s 16 and 19, Applicant contends that definition given to weld is not proper.  However, the applicant does not provide an explicit definition of weld/welding therefore the plain/dictionary meaning of word weld has been given.
Regarding claim/s 16 and 19, Applicant also contends that in rejecting this claim, the Examiner has interpreted the pins and corresponding holes of Hodgekinson as welds which contradicts claim 1.   However, Hodgekinson teaches in para 0035 that an adhesive (which gives the pins and corresponding holes their “weld” capability) may be added.  In claim 1, the adhesive is not being used whereas in claim 16 it is being used.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A./
Examiner, Art Unit 3731

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731